Citation Nr: 0325121	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected status post herniorrhaphy.  

2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had over 28 years active duty service ending with 
his retirement in July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1998, a statement of the case was issued in December 1998, 
and a substantive appeal listing only the inguinal hernia 
issue was received in June 1999.  

The present appeal also initially included a claim to reopen 
a service connection claim for bilateral hearing loss.  By an 
April 1999 rating decision, service connection was 
established for bilateral hearing loss.  This action was a 
full grant of the benefit sought (service connection).  
However, a notice of disagreement was received in July 1999 
to initiate an appeal regarding the noncompensable rating 
assigned by the RO for the bilateral hearing loss.  A 
statement of the case on the hearing loss issue was duly 
issued in May 2000 and a supplemental statement of the case 
was subsequently issued in June 2000.  A substantive appeal 
was received in February 2001.


FINDINGS OF FACT

1.  The veteran's service-connected status post herniorrhaphy 
is manifested by subjective complaints of burning sensations 
in the area of the scar; clinical findings show a well healed 
scar in the right suprainguinal area, no tenderness or 
guarding, and no evidence of hernia or recurrence.  

2.  A timely substantive appeal was not received to complete 
an appeal on the issue of entitlement to a compensable rating 
for service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability 
rating (but no higher) for the veteran's service-connected 
status post herniorrhaphy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.114 and Code 7338 (2002).

2.  The Board is without jurisdiction to review an appeal on 
the issue of entitlement to a compensable rating for service-
connected bilateral hearing loss.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20. 302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
a higher disability rating.  The discussions in the rating 
decision, statement of the case, and multiple supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in an October 2001 letter and 
a July 2002 supplemental statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA examination reports in August 1998 and November 
2000, and private medical records from Joseph M. Johnson, 
M.D.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

I.  Higher Rating for Status Post Herniorrhaphy. 

The veteran claims that the severity of his service-connected 
status post herniorrhaphy warrants a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected status post herniorrhaphy has 
been rated by the RO under diseases of the digestive system, 
specifically, Diagnostic Code 7338 of VA's Schedule for 
Rating disabilities.  See 38 C.F.R. § 4.114.  By regulatory 
amendment effective July 2, 2001, changes were made to the 
schedular criteria for rating diseases of the digestive 
system.  Where the law or regulations governing a claim 
change while the claim is pending, as in the veteran's case, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, supra.  In 
deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).

In the veteran's case, neither version is more advantageous 
in that the criteria for rating inguinal hernia are identical 
in both the old and revised versions.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2000 & 2001).  As such, there is no due 
process bar for the Board to proceed with the appeal.  
Bernard, supra. 

Under Code 7338, a noncompensable rating is warranted where 
the inguinal hernia is small, reducible, or without true 
hernia protrusion.  A 10 percent rating is warranted where 
the inguinal hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt.  

Turning to the record, service medical records indicate that 
the veteran was diagnosed as having a right inguinal hernia 
in June 1978.  An excision of the lipoma of the right 
spermatic cord and iliopubic tract repair was performed in 
July 1978.  

Private medical records from Joseph M. Johnson, M.D. indicate 
that in January 1997, the examiner performed a repair of 
recurrent right inguinal hernia with Marlex mesh patch and 
plug technique. 

The medical evidence of record does not show that the veteran 
currently has an inguinal hernia or that his inguinal hernia 
has recurred since surgery in 1997.  A VA examination report 
in August 1998 noted that the veteran experiences occasional 
stinging feeling in the scar area with some numbness superior 
to the scar.  Examination demonstrated a right inguinal 
herniorrhaphy scar with no evidence of recurrence of the 
hernia. 

A VA examination report in November 2000 indicated that the 
examiner reviewed the claims file.  The veteran stated that 
Dr. Johnson told him that he had placed a wire mesh in the 
veteran and told him not to do any heavy lifting or that it 
could recur.  The veteran stated that he has had no sign of 
any recurrence, although he is worried about that 
possibility.  The veteran did complain about experiencing a 
burning sensation in the area of the scar, if he attempts to 
do any heavy lifting or heavy exertion.  The burning 
sensation lingers for a couple of days if he has tried to do 
so something heavy, which he now avoids.  

Examination demonstrated a well-healed scar in the right 
suprainguinal area.  There was no bulge or defect.  There was 
no tenderness or guarding.  No dilated ring was found, and 
there was no recurrence of hernia.  In this regard, the Board 
views the clinical findings to show that the veteran does not 
have symptoms of recurrent inguinal hernia.  Accordingly, the 
Board finds no basis for a compensable rating under Code 7338 
at this time.       

As for other diagnostic codes, the Board notes that the 
veteran has subjective complaints of occasional burning or 
stinging feeling in the scar area.  By regulatory amendment 
effective August 30, 2002, changes were made to the schedular 
criteria for rating diseases of the skin.  The Board notes 
here that the scar involved is not located on the head, face, 
or neck, nor is it shown to be tender on objective 
examination.  There is also no evidence that it exceeds 6 
square inches (39 sq. cm) in area.  It therefore appears that 
it would fall under the criteria of Diagnostic Code 7805.  
The provisions of Diagnostic Code 7805 appear to be unchanged 
in both versions of this Code.  Under both, it is to be rated 
on limitation of function.  

The veteran has reported that he suffers a burning sensation 
on certain movements.  Although there was not clinical 
observation of pain, the veteran reported the burning 
sensation to the VA examiner and the examiner reported it 
without any indication that such symptomatology was unusual 
under the circumstances.  The Board has no reason to question 
the veteran's credibility with regard to his reporting of the 
burning sensation.  The veteran has also reported some 
limitation of movement when the burning sensation occurs.  
While the reported burning sensation is not expressly covered 
within the skin rating criteria, the Board believes that the 
provisions of Code 7804 may be considered by analogy.  Under 
this Code, a 10 percent rating is applicable.  It is the 
highest available under this Code, and no other Code appears 
to be applicable.  Moreover, in his substantive appeal on 
this issue, the veteran expressly indicated that he was 
seeking a 10 percent rating.  In sum, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a 10 percent rating (but no higher) is warranted for the 
burning sensation associated with the right inguinal 
herniorrhaphy scar.

II.  Higher rating for Bilateral Hearing Loss.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  To be timely, a notice of 
disagreement must be filed within one year of the date that 
the RO mails notice of the determination, or within 60 days 
of the statement of the case, or within 60 days of a 
supplemental statement of the case under certain 
circumstances.  See generally 38 C.F.R. § 20.302.

In the present case, the RO assigned a noncompensable rating 
for bilateral hearing loss by rating decision in April 1999.  
A letter notifying the veteran of this determination was 
mailed to him in May 1999.  A statement of the case was then 
issued in May 2000.  In June 2000, a supplemental statement 
of the case was mailed to the veteran.  However, a written 
communication which could be viewed as a substantive appeal 
was not received from the veteran until February 2001, well 
over one year from the May 1999 notice letter and well over 
60 days from either the May 2000 statement of the case or the 
June 2000 supplemental statement of the case.  .  

By letter in October 2002, the Board notified the veteran of 
the above sequence of events.  In a response received in 
December 2002, the veteran reported that he had misplaced his 
VA file during a seasonal move.  While the Board understands 
and sympathizes with these circumstances reported by the 
veteran, the Board's appellate jurisdiction is established by 
statute.  Unless the statutory requirements are met for 
initiating and completing an appeal, the Board does not have 
appellate jurisdiction.  


ORDER

Entitlement to a 10 percent disability rating for service-
connected status post herniorrhaphy is warranted.  To this 
extent, the appeal is granted.  

The issue of entitlement to assignment of a compensable 
rating for service-connected bilateral hearing loss is 
dismissed. 


REMAND

In regard to the issue of entitlement to service connection 
for ringing sound in ears (which the Board views as a claim 
for tinnitus), a review of the record reflects that the 
veteran's claim of entitlement to service connection for this 
disorder was denied in a June 2000 rating decision.  The 
veteran submitted a letter in February 2001 which addressed 
that issue, and the Board believes that this letter can 
reasonably be viewed as a timely notice of disagreement.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

With regard to the issue of entitlement 
to service connection for tinnitus, the 
RO should undertake all actions required 
by 38 C.F.R. § 19.26, including issuance 
of a statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal on this issue (if he 
so desires) by filing a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

